DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litovsky et al (US 20160021446 A1) in view of Higuchi et al (US 20150228266 A1).

With respect to claim 1, Litovsky discloses a wearable speaker (fig.1 #10) configured to be worn by a talker that comprises both a communication function via a microphone (Par.[0037] the device may function as a wireless headset for communications via a smart phone) and a content playback function (Par.[0037] music may be received from another device via an antenna).
Litovsky does not disclose expressly wherein the wearable speaker comprises a sound processing device that performs the disclosed echo-cancellation functions.
Higuchi discloses a speaker system (fig.1 #100), comprising: 
a speaker (#219), the speaker being capable of outputting a first sound and a second sound which is different from the first sound, the first sound being a voice of a communication partner of the talker (Par.[0005] a first “conversation sound” and a second “content playback sound” are output via speaker #219); 
a microphone (#237) which picks up a voice of the talker (Par.[0164]); and 
a sound processing device (#217) which processes a sound output from the speaker and a sound picked up by the microphone (Par.[0100] sound processing circuit #217 performs audio signal processing on the sound signals), 
wherein the speaker includes at least two speaker units (fig.10 #219; Par.[0167]), 
the microphone includes at least one microphone unit (fig.10 #237; Par.[0164]), and 
the sound processing device: 
obtains a first signal which indicates the first sound via a first interface (Par.[0163] network interface #235 receives the first telephonic communication destination sound); 
obtains a second signal which indicates the second sound via a second interface which is different from the first interface (Par.[0096][0101] interfaces #210 or #201/202 receive a second audio content signal, such as a television broadcast signal or an A/V signal from an external source device); 
generates a reference signal (fig.12 “r[n]”) by synthesizing the first signal and the second signal (Par.[0170] audio signal r[n] includes a synthesized version of both the first telephonic communication sound signal and the second TV content signal, where r[n] is provided as a reference signal to adaptive filter #217b); 
outputs the first signal and the second signal to the at least two speaker units (Par.[0167]); 
obtains a sound pickup signal including the voice of the talker from the at least one microphone unit (Par.[0164]); 
performs, on the sound pickup signal, a cancellation process of cancelling a component of a sound output from the at least two speaker units by using the reference signal (Par.[0170-0171] adaptive filter #217b and the unlabeled adder of figure 12 remove a component of the first and second sound signals r[n] from the microphone signal x[n]); and 
outputs the sound pickup signal on which the cancellation process has been performed (Par.[0175] an echo-eliminated signal “y[n]’ is output from the sound processing circuit #217, see fig.12).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to use the signal processing circuit of figure 3 of Higuchi which includes the sound processing device and echo-cancellation of Higuchi within the wearable speaker of Litovsky.  The motivation for doing so would have been to cancel echo feedback signals in an outgoing communication signal during a telephonic conversation.

With respect to claim 2, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the second signal includes position information of a sound, and the sound processing device distributes and outputs the second signal to the at least two speaker units by using the position information (Higuchi: the signal processing of Higuchi provides an MPEG decoder #213 for decoding the second sound signal, wherein MPEG format audio comprises multi-channel audio including position information; Par.[0097-0098]).

With respect to claim 3, Litovsky discloses the speaker system according to claim 2 in view of Higuchi, wherein an audio format of the second signal is bitstream (Higuchi: Par.[0096-0098] audio signals received by digital tuner #211 and HDMI RX #205 are a digital bitstream).

With respect to claim 4, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the second interface is an interface that is compatible with a high-definition multimedia interface (HDMI) (registered trademark) standard (Higuchi: Par.[0092] interfaces #201/202 are HDMI terminals).

With respect to claim 5, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the at least two speaker units (Litovsky: fig.1 #14,16) include a speaker unit positioned beside or behind the talker when the wearable speaker is worn by the talker (Litovsky: see fig.2) .

With respect to claim 6, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the at least two speaker units include a speaker unit positioned in front of the talker when the wearable speaker is worn by the talker (Litovsky; see fig.2).

With respect to claim 8, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, further comprising: a speaker provided separately from the wearable speaker (Litovsky: Par.[0037] the wearable device may function as a wireless headset for communications via a smart phone; wherein a smart phone comprises a separate speaker from the wearable device).

With respect to claim 9, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the wearable speaker and the microphone are provided integrally (Litovsky: Par.[0032-0033] fig.1 speakers #14,16 and the openings #72 for unshown microphone are provided integrally in device #10).

With respect to claim 10, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, wherein the wearable speaker and the sound processing device are connected via a wired connection (Litovsky: fig.10; Higuchi fig.3; both Litovsky and Higuchi provide a wired connection between the signal processing components and the respective speakers).

With respect to claim 11, Litovsky discloses a wearable speaker (fig.1 #10) configured to be worn by a talker that comprises both a communication function via a microphone (Par.[0037] the device may function as a wireless headset for communications via a smart phone) and a content playback function (Par.[0037] music may be received from another device via an antenna).
Litovsky does not disclose expressly wherein the wearable speaker comprises a sound processing device that performs the disclosed echo-cancellation functions.
Higuchi discloses a sound processing device (#217) which processes a sound output from a speaker (#219) and a sound picked up by a microphone (#237) which picks up a voice of the talker, the speaker being capable of outputting a first sound and a second sound different from the first sound, the first sound being a voice of a communication partner of the talker, the sound processing device (Par.[0005] a first “conversation sound” and a second “content playback sound” are output via speaker #219); 
obtains a first signal indicating the first sound via a first interface (Par.[0163] network interface #235 receives the first telephonic communication destination sound); 
obtains a second signal indicating the second sound via a second interface different from the first interface (Par.[0096][0101] interfaces #210 or #201/202 receive a second audio content signal, such as a television broadcast signal or an A/V signal from an external source device); 
generates a reference signal by synthesizing the first signal and the second signal (Par.[0170] audio signal r[n] includes a synthesized version of both the first telephonic communication sound signal and the second TV content signal, where r[n] is provided as a reference signal to adaptive filter #217b); 
outputs the first signal and the second signal to at least two speaker units included in the speaker (Par.[0167]); 
obtains a sound pickup signal including the voice of the talker from at least one microphone unit included in the microphone (Par.[0164]); 
performs, on the sound pickup signal, a cancellation process of canceling a component of a sound output from the at least two speaker units by using the reference signal (Par.[0170-0171] adaptive filter #217b and the unlabeled adder of figure 12 remove a component of the first and second sound signals r[n] from the microphone signal x[n]); and 
outputs the sound pickup signal on which the cancellation process has been performed (Par.[0175] an echo-eliminated signal “y[n]’ is output from the sound processing circuit #217, see fig.12).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to use the signal processing circuit of figure 3 of Higuchi which includes the sound processing device and echo-cancellation of Higuchi within the wearable speaker of Litovsky.  The motivation for doing so would have been to cancel echo feedback signals in an outgoing communication signal during a telephonic conversation.

With respect to claim 12, Litovsky discloses a method for processing sound for a  wearable speaker (fig.1 #10) configured to be worn by a talker that comprises both a communication function via a microphone (Par.[0037] the device may function as a wireless headset for communications via a smart phone) and a content playback function (Par.[0037] music may be received from another device via an antenna).
Litovsky does not disclose expressly wherein the wearable speaker comprises a sound processing device that performs the disclosed echo-cancellation functions.
Higuchi discloses a sound processing method for processing a sound output from a speaker (#219) and a sound picked up by a microphone (#237) which picks up a voice of the talker, the wearable speaker being capable of outputting a first sound and a second sound different from the first sound, the first sound being a voice of a communication partner of the talker (Par.[0005] a first “conversation sound” and a second “content playback sound” are output via speaker #219), the sound processing method comprising: 
obtaining a first signal indicating the first sound via a first interface (Par.[0163] network interface #235 receives the first telephonic communication destination sound); 
obtaining a second signal indicating the second sound via a second interface different from the first interface (Par.[0096][0101] interfaces #210 or #201/202 receive a second audio content signal, such as a television broadcast signal or an A/V signal from an external source device); 
generating a reference signal by synthesizing the first signal and the second signal (Par.[0170] audio signal r[n] includes a synthesized version of both the first telephonic communication sound signal and the second TV content signal, where r[n] is provided as a reference signal to adaptive filter #217b); 
outputting the first signal and the second signal to at least two speaker units included in the wearable speaker (Par.[0167]); 
obtaining a sound pickup signal including the voice of the talker from at least one microphone unit included in the microphone (Par.[0164]); 
performing, on the sound pickup signal, a cancellation process of canceling a component of a sound output from the at least two speaker units by using the reference signal (Par.[0170-0171] adaptive filter #217b and the unlabeled adder of figure 12 remove a component of the first and second sound signals r[n] from the microphone signal x[n]); and 
outputting the sound pickup signal on which the cancellation process has been performed (Par.[0175] an echo-eliminated signal “y[n]’ is output from the sound processing circuit #217, see fig.12).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to use the signal processing circuit of figure 3 of Higuchi which includes the sound processing device and echo-cancellation of Higuchi within the wearable speaker of Litovsky.  The motivation for doing so would have been to cancel echo feedback signals in an outgoing communication signal during a telephonic conversation.

With respect to claim 13, Litovsky discloses a non-transitory computer-readable recording medium for use in a computer in view of Higuchi, the recording medium having a computer program recorded thereon for causing the computer to execute the sound processing method according to claim 12 (Litovsky: Par.[0043]; Higuchi: Par.[0267] both Litovsky and Higuchi disclose wherein the signal processing may be performed by a computer executing a computer program).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litovsky et al (US 20160021446 A1) in view of Higuchi et al (US 20150228266 A1) and in further view of Woelfl et al (US 20180192226 A1).

With respect to claim 7, Litovsky discloses the speaker system according to claim 1 in view of Higuchi, however does not disclose expressly wherein the at least two speaker units include two or more speaker units positioned beside or behind the talker and two or more speaker units positioned in front of the talker when the wearable speaker is worn by the talker.
Woelfl discloses a wearable speaker system wherein at least two speaker units include two or more speaker units positioned beside or behind the talker (fig.37 #304,306) and two or more speaker units positioned in front of the talker (fig.37 #302,308) when the wearable speaker is worn by the talker (Par.[0060]).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to use the speaker arrangement of Woelfl in the wearable speaker device of Litovsky and Higuchi.  The motivation for doing so would have been to provide a spatial sound field to the talker via a surround sound speaker arrangement. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tse et al (US 20140126760 A1) discloses a wearable speaker system. 
Piket et al (US 20050129224 A1) discloses an echo canceller and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654